878 F.2d 381
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Russell GRAHAM, Plaintiff-Appellant,v.Glen HABERLIN;  T. Barnes, Lt.;  Joe H. Stuart;  E. Frazier,Defendants-Appellees.
No. 88-6436.
United States Court of Appeals, Sixth Circuit.
June 26, 1989.

Before KENNEDY, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Russell Graham, a Kentucky prisoner proceeding pro se and in forma pauperis, appeals the judgment of the district court dismissing his cause of action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages and declaratory relief, Graham asserted that he was deprived of procedural due process in a prison disciplinary hearing because the written statement of the Adjustment Committee's reasons for the disciplinary action was insufficient.


3
The district court held that the committee's written statement was sufficient.  Summary judgment was granted in defendants' favor.


4
Upon review, we find no error.  The "Adjustment Committee Findings and Action" sufficiently provided Graham with notice of the committee's action, why it took that action, and upon what evidence it relied.    See Wolff v. McDonnell, 418 U.S. 539, 563 (1974);  Ivey v. Wilson, 577 F.Supp. 169, 172-73 (W.D.Ky.1983).


5
Accordingly, for the reasons set forth in the district court's memorandum opinion dated November 19, 1988, we hereby affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.